Exhibit 10.32

AMENDED AND RESTATED

RENOVIS, INC.

2006 EMPLOYMENT COMMENCEMENT INCENTIVE PLAN

ADOPTED BY THE BOARD OF DIRECTORS JANUARY 3, 2007

ARTICLE 1

PURPOSE

1.1 GENERAL.

(a) ELIGIBLE STOCK AWARD RECIPIENTS. Only Eligible Participants may receive
Awards under the Plan.

(b) GENERAL PURPOSE. The purpose of the Plan is to promote the success and
enhance the value of Renovis, Inc. (the “Company”) by linking the personal
interests of Eligible Participants to those of Company stockholders and by
providing such individuals with an incentive for outstanding performance to
generate superior returns to Company stockholders. The Plan is further intended
to provide flexibility to the Company in its ability to motivate, attract, and
retain the services of Eligible Participants upon whose judgment, interest, and
special effort the successful conduct of the Company’s operation will be largely
dependent.

ARTICLE 2

DEFINITIONS AND CONSTRUCTION

2.1 DEFINITIONS. The following words and phrases shall have the following
meanings:

(a) “Award” means an Option, a Restricted Stock award, a Stock Appreciation
Right award, a Performance Share award, a Dividend Equivalents award, a Stock
Payment award, or a Deferred Stock award granted to an Eligible Participant
pursuant to the Plan.

(b) “Award Agreement” means any written agreement, contract, or other instrument
or document evidencing an Award.

(c) “Board” means the Board of Directors of the Company.

(d) “Change of Control” means and includes each of the following:

(1) the acquisition, directly or indirectly, by any “person” or “group” (as
those terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the Exchange Act
and the rules thereunder) of “beneficial ownership” (as determined pursuant to
Rule 13d-3 under the Exchange Act) of securities entitled to vote generally in
the election of directors (“voting securities”) of the Company that represent
50% or more of the combined voting power of the Company’s then outstanding
voting securities, other than

(A) an acquisition by a trustee or other fiduciary holding securities



--------------------------------------------------------------------------------

under any employee benefit plan (or related trust) sponsored or maintained by
the Company or any person controlled by the Company or by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any person
controlled by the Company, or

(B) an acquisition of voting securities by the Company or a corporation owned,
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company, or

(C) an acquisition of voting securities pursuant to a transaction described in
clause (3) below that would not be a Change of Control under clause (3).

Notwithstanding the foregoing, the following event shall not constitute an
“acquisition” by any person or group for purposes of this subsection (d): an
acquisition of the Company’s securities by the Company which causes the
Company’s voting securities beneficially owned by a person or group to represent
50% or more of the combined voting power of the Company’s then outstanding
voting securities; provided, however, that if a person or group shall become the
beneficial owner of 50% or more of the combined voting power of the Company’s
then outstanding voting securities by reason of share acquisitions by the
Company as described above and shall, after such share acquisitions by the
Company, become the beneficial owner of any additional voting securities of the
Company, then such acquisition shall constitute a Change of Control; or

(2) during any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in clauses (1) or
(3) of this subsection (d)) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the two year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

(3) the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets or (z) the
acquisition of assets or stock of another entity, in each case other than a
transaction

(A) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(B) after which no person or group beneficially owns voting

 

2



--------------------------------------------------------------------------------

securities representing 50% or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this clause (B) as beneficially owning 50% or more of combined
voting power of the Successor Entity solely as a result of the voting power held
in the Company prior to the consummation of the transaction; or

(4) the Company’s stockholders approve a liquidation or dissolution of the
Company.

The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change of Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change of Control and any incidental matters relating
thereto.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Committee” means the Board or the Compensation Committee of the Board as
further described in Article 11.

(g) “Deferred Stock” means a right to receive a specified number of shares of
Stock during specified time periods pursuant to Article 8.

(h) “Director” means a member of the Board.

(i) “Disability” means, for purposes of the Plan, that the Participant qualifies
to receive long-term disability payments under the Company’s long-term
disability insurance program, as it may be amended from time to time.

(j) “Dividend Equivalents” means a right granted to a Participant pursuant to
Article 8 to receive the equivalent value (in cash or Stock) of dividends paid
on Stock.

(k) “Eligible Participant” means any Employee who has not previously been an
Employee or Director of the Company or a Subsidiary, or is commencing employment
with the Company or a Subsidiary following a bona fide period of non-employment
by the Company or a Subsidiary, if he or she is granted an Award in connection
with his or her commencement of employment with the Company or a Subsidiary and
such grant is an inducement material to his or her entering into employment with
the Company or a Subsidiary. The Board may in its discretion adopt procedures
from time to time to ensure that an Employee is eligible to participate in the
Plan prior to the granting of any Awards to such Employee under the Plan
(including, without limitation, a requirement, that each such Employee certify
to the Company prior to the receipt of an Award under the Plan that he or she
has not been previously employed by the Company or a Subsidiary, or if
previously employed, has had a bona fide period of non-employment, and that the
grant of Awards under the Plan is an inducement material to his or her agreement
to enter into employment with the Company or a Subsidiary).

(l) “Employee” means any officer or other employee (as defined in accordance
with Section 3401(c) of the Code) of the Company or any Subsidiary.

(m) “Equity Restructuring” means a non-reciprocal transaction between the

 

3



--------------------------------------------------------------------------------

Company and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the shares of Stock (or other securities of the Company) or the
share price of Stock (or other securities) and causes a change in the per share
value of the Stock underlying outstanding Awards.

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(o) “Fair Market Value” means, as of any date, the value of Stock determined as
follows:

(1) If the Stock is listed on any established stock exchange or a national
market system, including without limitation the Nasdaq National Market or The
Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value shall
be the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system for the last market trading day
prior to the date of determination, as reported in The Wall Street Journal or
such other source as the Committee deems reliable;

(2) If the Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, its Fair Market Value shall be the mean of the
closing bid and asked prices for the Stock on the date prior to the date of
determination as reported in The Wall Street Journal or such other source as the
Committee deems reliable; or

(3) In the absence of an established market for the Stock, the Fair Market Value
thereof shall be determined in good faith by the Committee.

(p) “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.
Incentive Stock Options may not be granted under the Plan.

(q) “Independent Director” means a Director who is not an Employee of the
Company and who qualifies as “independent” within the meaning of NASD Rule
4200(a)(14), if the Company’s securities are traded on the Nasdaq National
Market, or the requirements of any other established stock exchange on which the
Company’s securities are traded, as such rules or requirements may be amended
from time to time.

(r) “NASD” means the National Association of Securities Dealers, Inc.

(s) “Non-Qualified Stock Option” means an Option that is not intended to be an
Incentive Stock Option.

(t) “Option” means a right granted to a Participant pursuant to Article 5 of the
Plan to purchase a specified number of shares of Stock at a specified price
during specified time periods. An Option must be a Non-Qualified Stock Option.

(u) “Participant” means an Eligible Participant who has been granted an Award
pursuant to the Plan.

(v) “Performance Share” means a right granted to a Participant pursuant to
Article 8, to receive cash, Stock, or other Awards, the payment of which is
contingent upon achieving certain performance goals established by the
Committee.

 

4



--------------------------------------------------------------------------------

(w) “Plan” means this Renovis, Inc. 2006 Employment Commencement Incentive Plan,
as it may be amended from time to time.

(x) “Restricted Stock” means Stock awarded to a Participant pursuant to Article
6 that is subject to certain restrictions and to risk of forfeiture.

(y) “Stock” means the common stock of the Company and such other securities of
the Company that may be substituted for Stock pursuant to Article 10.

(z) “Stock Appreciation Right” or “SAR” means a right granted pursuant to
Article 7 to receive a payment equal to the excess of the Fair Market Value of a
specified number of shares of Stock on the date the SAR is exercised over the
Fair Market Value on the date the SAR was granted as set forth in the applicable
Award Agreement.

(aa) “Stock Payment” means (a) a payment in the form of shares of Stock, or
(b) an option or other right to purchase shares of Stock, as part of any bonus,
deferred compensation or other arrangement, made in lieu of all or any portion
of the compensation, granted pursuant to Article 8.

(bb) “Subsidiary” means any corporation or other entity of which a majority of
the outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Company.

ARTICLE 3

SHARES SUBJECT TO THE PLAN

3.1 NUMBER OF SHARES.

(a) Subject to Article 10, the aggregate number of shares of Stock which may be
issued or transferred pursuant to Awards under the Plan shall be 250,000 shares.

The payment of Dividend Equivalents in conjunction with any outstanding Awards
shall not be counted against the shares available for issuance under the Plan.

(b) To the extent that an Award terminates, expires, or lapses for any reason,
any shares of Stock subject to the Award shall again be available for the grant
of an Award pursuant to the Plan. Additionally, any shares of Stock tendered or
withheld to satisfy the grant or exercise price or tax withholding obligation
pursuant to any Award shall again be available for the grant of an Award
pursuant to the Plan. To the extent permitted by applicable law or any exchange
rule, shares of Stock issued in assumption of, or in substitution for, any
outstanding awards of any entity acquired in any form of combination by the
Company or any Subsidiary shall not be counted against shares of Stock available
for grant pursuant to the Plan.

3.2 STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.

 

5



--------------------------------------------------------------------------------

ARTICLE 4

ELIGIBILITY AND PARTICIPATION

4.1 ELIGIBILITY.

(a) GENERAL. Awards may be granted only to Eligible Participants. All Options
granted under the Plan shall be Non-Qualified Stock Options.

(b) FOREIGN PARTICIPANTS. In order to assure the viability of Awards granted to
Participants employed in foreign countries, the Committee may provide for such
special terms as it may consider necessary or appropriate to accommodate
differences in local law, tax policy, or custom. Moreover, the Committee may
approve such supplements to, or amendments, restatements, or alternative
versions of, the Plan as it may consider necessary or appropriate for such
purposes without thereby affecting the terms of the Plan as in effect for any
other purpose; provided, however, that no such supplements, amendments,
restatements, or alternative versions shall increase the share limitations
contained in Section 3.1 of the Plan.

4.2 ACTUAL PARTICIPATION. Subject to the provisions of the Plan, the Committee
may, from time to time, select from among all eligible individuals, those to
whom Awards shall be granted and shall determine the nature and amount of each
Award. No individual shall have any right to be granted an Award pursuant to the
Plan.

ARTICLE 5

STOCK OPTIONS

5.1 GENERAL. Options may be granted to Eligible Participants on the following
terms and conditions:

(a) EXERCISE PRICE. The exercise price per share of Stock subject to an Option
shall be determined by the Committee and set forth in the Award Agreement;
provided, that the exercise price for any Option shall not be less than Fair
Market Value of a share of Stock on the date of grant.

(b) TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part; provided, that
the term of any Option granted under the Plan shall not exceed ten years; and
provided, further, that such Option shall be exercisable for not less than one
year after the date of the Participant’s death. The Committee shall also
determine the performance or other conditions, if any, that must be satisfied
before all or part of an Option may be exercised.

(c) PAYMENT. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation, cash, promissory note bearing interest at no less than such rate as
shall then preclude the imputation of interest under the Code, shares of Stock
held for longer than six months having a Fair Market Value on the date of
delivery equal to the aggregate exercise price of the Option or exercised
portion thereof, or other property acceptable to the Committee (including
through the

 

6



--------------------------------------------------------------------------------

delivery of a notice that the Participant has placed a market sell order with a
broker with respect to shares of Stock then issuable upon exercise of the
Option, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the Option exercise
price; provided, that payment of such proceeds is then made to the Company upon
settlement of such sale), and the methods by which shares of Stock shall be
delivered or deemed to be delivered to Participants. Notwithstanding any other
provision of the Plan to the contrary, no Participant who is a member of the
Board or an “executive officer” of the Company within the meaning of
Section 13(k) of the Exchange Act shall be permitted to pay the exercise price
of an Option in any method which would violate Section 13(k).

(d) EVIDENCE OF GRANT. All Options shall be evidenced by a written Award
Agreement between the Company and the Participant. The Award Agreement shall
include such additional provisions as may be specified by the Committee.

ARTICLE 6

RESTRICTED STOCK AWARDS

6.1 GRANT OF RESTRICTED STOCK. Restricted Stock may be awarded to any Eligible
Participant in such amounts and subject to such terms and conditions as
determined by the Committee. All Awards of Restricted Stock shall be evidenced
by a written Restricted Stock Award Agreement.

6.2 ISSUANCE AND RESTRICTIONS. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter.

6.3 FORFEITURE. Except as otherwise determined by the Committee at the time of
the grant of the Award or thereafter, upon termination of employment or service
during the applicable restriction period, Restricted Stock that is at that time
subject to restrictions shall be forfeited; provided, however, that the
Committee may provide in any Restricted Stock Award Agreement that restrictions
or forfeiture conditions relating to Restricted Stock will be waived in whole or
in part in the event of terminations resulting from specified causes, and the
Committee may in other cases waive in whole or in part restrictions or
forfeiture conditions relating to Restricted Stock.

6.4 CERTIFICATES FOR RESTRICTED STOCK. Restricted Stock granted pursuant to the
Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, certificates must bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock, and
the Company may, at its discretion, retain physical possession of the
certificate until such time as all applicable restrictions lapse.

 

7



--------------------------------------------------------------------------------

ARTICLE 7

STOCK APPRECIATION RIGHTS

7.1 GRANT OF STOCK APPRECIATION RIGHTS. A Stock Appreciation Right may be
granted to any Eligible Participant selected by the Committee. A Stock
Appreciation Right may be granted (a) in connection and simultaneously with the
grant of an Option, (b) with respect to a previously granted Option, or
(c) independent of an Option. A Stock Appreciation Right shall be subject to
such terms and conditions not inconsistent with the Plan as the Committee shall
impose and shall be evidenced by an Award Agreement.

7.2 COUPLED STOCK APPRECIATION RIGHTS.

(a) A Coupled Stock Appreciation Right (“CSAR”) shall be related to a particular
Option and shall be exercisable only when and to the extent the related Option
is exercisable.

(b) A CSAR may be granted to a Participant for no more than the number of shares
subject to the simultaneously or previously granted Option to which it is
coupled.

(c) A CSAR shall entitle the Participant (or other person entitled to exercise
the Option pursuant to the Plan) to surrender to the Company unexercised a
portion of the Option to which the CSAR relates (to the extent then exercisable
pursuant to its terms) and to receive from the Company in exchange therefor an
amount determined by multiplying the difference obtained by subtracting the
Option exercise price from the Fair Market Value of a share of Stock on the date
of exercise of the CSAR by the number of shares of Stock with respect to which
the CSAR shall have been exercised, subject to any limitations the Committee may
impose.

7.3 INDEPENDENT STOCK APPRECIATION RIGHTS.

(a) An Independent Stock Appreciation Right (“ISAR”) shall be unrelated to any
Option and shall have a term set by the Committee. An ISAR shall be exercisable
in such installments as the Committee may determine. An ISAR shall cover such
number of shares of Stock as the Committee may determine. The exercise price per
share of Stock subject to each ISAR shall be set by the Committee; provided,
however, that the Committee in its sole and absolute discretion may provide that
the ISAR may be exercised subsequent to a termination of employment or service,
as applicable, or following a Change of Control, or because of the Participant’s
retirement, death or Disability, or otherwise.

(b) An ISAR shall entitle the Participant (or other person entitled to exercise
the ISAR pursuant to the Plan) to exercise all or a specified portion of the
ISAR (to the extent then exercisable pursuant to its terms) and to receive from
the Company an amount determined by multiplying the difference obtained by
subtracting the exercise price per share of the ISAR from the Fair Market Value
of a share of Stock on the date of exercise of the ISAR by the number of shares
of Stock with respect to which the ISAR shall have been exercised, subject to
any limitations the Committee may impose.

 

8



--------------------------------------------------------------------------------

7.4 PAYMENT AND LIMITATIONS ON EXERCISE.

(a) Payment of the amounts determined under Section 7.2(c) and 7.3(b) above
shall be in cash, in Stock (based on its Fair Market Value as of the date the
Stock Appreciation Right is exercised) or a combination of both, as determined
by the Committee.

(b) To the extent any payment under Section 7.2(c) or 7.3(b) is effected in
Stock it shall be made subject to satisfaction of all provisions of Article 5
above pertaining to Options.

ARTICLE 8

OTHER TYPES OF AWARDS

8.1 PERFORMANCE SHARE AWARDS. Any Eligible Participant selected by the Committee
may be granted one or more Performance Share awards which may be denominated in
a number of shares of Stock or in a dollar value of shares of Stock and which
may be linked to any one or more specific performance criteria determined
appropriate by the Committee, in each case on a specified date or dates or over
any period or periods determined by the Committee. In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.

8.2 DIVIDEND EQUIVALENTS. Any Eligible Participant selected by the Committee may
be granted Dividend Equivalents based on the dividends declared on the shares of
Stock that are subject to any Award, to be credited as of dividend payment
dates, during the period between the date the Award is granted and the date the
Award is exercised, vests or expires, as determined by the Committee. Such
Dividend Equivalents shall be converted to cash or additional shares of Stock by
such formula and at such time and subject to such limitations as may be
determined by the Committee.

8.3 STOCK PAYMENTS. Any Eligible Participant selected by the Committee may
receive Stock Payments in the manner determined from time to time by the
Committee. The number of shares shall be determined by the Committee and may be
based upon specific performance criteria determined appropriate by the
Committee, determined on the date such Stock Payment is made or on any date
thereafter.

8.4 DEFERRED STOCK. Any Eligible Participant selected by the Committee may be
granted an award of Deferred Stock in the manner determined from time to time by
the Committee. The number of shares of Deferred Stock shall be determined by the
Committee and may be linked to specific performance criteria determined to be
appropriate by the Committee, in each case on a specified date or dates or over
any period or periods determined by the Committee. Stock underlying a Deferred
Stock award will not be issued until the Deferred Stock award has vested,
pursuant to a vesting schedule or performance criteria set by the Committee.
Unless otherwise provided by the Committee, a Participant awarded Deferred Stock
shall have no rights as a Company stockholder with respect to such Deferred
Stock until such time as the Deferred Stock award has vested and the Stock
underlying the Deferred Stock award has been issued.

 

9



--------------------------------------------------------------------------------

8.5 TERM. The term of any Award of Performance Shares, Dividend Equivalents,
Stock Payments or Deferred Stock shall be set by the Committee in its
discretion.

8.6 EXERCISE OR PURCHASE PRICE. The Committee may establish the exercise or
purchase price of any Award of Performance Shares, Deferred Stock or Stock
Payments; provided, however, that such price shall not be less than the par
value of a share of Stock, unless otherwise permitted by applicable state law.

8.7 EXERCISE UPON TERMINATION OF EMPLOYMENT OR SERVICE. An Award of Performance
Shares, Dividend Equivalents, Deferred Stock and Stock Payments shall only be
exercisable or payable while the Participant is an Employee of the Company;
provided, however, that the Committee in its sole and absolute discretion may
provide that an Award of Performance Shares, Dividend Equivalents, Stock
Payments or Deferred Stock may be exercised or paid subsequent to a termination
of employment or service, as applicable, or following a Change of Control, or
because of the Participant’s retirement, death or Disability, or otherwise.

8.8 FORM OF PAYMENT. Payments with respect to any Awards granted under this
Article 8 shall be made in cash, in Stock or a combination of both, as
determined by the Committee.

8.9 AWARD AGREEMENT. All Awards under this Article 8 shall be subject to such
additional terms and conditions as determined by the Committee and shall be
evidenced by a written Award Agreement.

ARTICLE 9

PROVISIONS APPLICABLE TO AWARDS

9.1 STAND-ALONE AND TANDEM AWARDS. Awards granted pursuant to the Plan may, in
the discretion of the Committee, be granted either alone, in addition to, or in
tandem with, any other Award granted pursuant to the Plan. Awards granted in
addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.

9.2 AWARD AGREEMENT. Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award
which may include the term of an Award, the provisions applicable in the event
the Participant’s employment or service terminates, and the Company’s authority
to unilaterally or bilaterally amend, modify, suspend, cancel or rescind an
Award.

9.3 LIMITS ON TRANSFER. No right or interest of a Participant in any Award may
be pledged, encumbered, or hypothecated to or in favor of any party other than
the Company or a Subsidiary, or shall be subject to any lien, obligation, or
liability of such Participant to any other party other than the Company or a
Subsidiary. No Award shall be assigned, transferred, or otherwise disposed of by
a Participant other than by will or the laws of descent and distribution.

 

10



--------------------------------------------------------------------------------

9.4 BENEFICIARIES. Notwithstanding Section 9.3, a Participant may, in the manner
determined by the Committee, designate a beneficiary to exercise the rights of
the Participant and to receive any distribution with respect to any Award upon
the Participant’s death. A beneficiary, legal guardian, legal representative, or
other person claiming any rights pursuant to the Plan is subject to all terms
and conditions of the Plan and any Award Agreement applicable to the
Participant, except to the extent the Plan and Award Agreement otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If the Participant is married and resides in a community property
state, a designation of a person other than the Participant’s spouse as his
beneficiary with respect to more than 50% of the Participant’s interest in the
Award shall not be effective without the prior written consent of the
Participant’s spouse. If no beneficiary has been designated or survives the
Participant, payment shall be made to the person entitled thereto pursuant to
the Participant’s will or the laws of descent and distribution. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Committee.

9.5 STOCK CERTIFICATES. Notwithstanding anything herein to the contrary, the
Company shall not be required to issue or deliver any certificates evidencing
shares of Stock pursuant to the exercise of any Award, unless and until the
Board has determined, with advice of counsel, that the issuance and delivery of
such certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed or traded. All Stock certificates delivered
pursuant to the Plan are subject to any stop-transfer orders and other
restrictions as the Committee deems necessary or advisable to comply with
federal, state, or foreign jurisdiction, securities or other laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate to reference restrictions applicable
to the Stock. In addition to the terms and conditions provided herein, the Board
may require that a Participant make such reasonable covenants, agreements, and
representations as the Board, in its discretion, deems advisable in order to
comply with any such laws, regulations, or requirements. The Committee shall
have the right to require any Participant to comply with any timing or other
restrictions with respect to the settlement or exercise of any Award, including
a window-period limitation, as may be imposed in the discretion of the
Committee.

ARTICLE 10

CHANGES IN CAPITAL STRUCTURE

10.1 ADJUSTMENTS.

(a) EQUITY RESTRUCTURING. In connection with the occurrence of any Equity
Restructuring, and notwithstanding anything to the contrary in Section 10.1(b):

(1) The number and type of securities subject to each outstanding Award and the
exercise price or grant price per share thereof, as well as any other applicable
terms and conditions of each outstanding Award (including, without limitation,
any performance targets or criteria with respect thereto), will be
proportionately adjusted. The adjustments provided under this Section 10.1(a)(1)
shall be nondiscretionary and shall be final and binding on the affected
Participant and the Company.

 

11



--------------------------------------------------------------------------------

(2) The Committee shall make such proportionate adjustments, if any, as the
Committee in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitation in Section 3.1).

(b) OTHER CHANGES IN CAPITAL STRUCTURE. In the event that the Committee
determines that other than an Equity Restructuring, any dividend or other
distribution (whether in the form of cash, Stock, other securities or other
property), reorganization, merger, consolidation, combination, repurchase,
liquidation, dissolution, or sale transfer, exchange or other disposition of all
or substantially all of the assets of the Company, or exchange of Stock or other
securities of the Company, issuance or warrants or other rights to purchase
Stock or other securities of the Company or other similar corporate transaction
or event, in the Committee’s sole discretion, affects the Stock such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to an Award, then the Committee
shall, in such manner as it may deem equitable, adjust any or all of:

(1) The number and kind of shares of Stock (or other securities or property)
with respect to which Awards may be granted or awarded (including, but not
limited to, adjustments of the limitation in Section 3.1 on the maximum number
and kind of shares which may be issued);

(2) The number and kind of shares of Stock (or other securities or property)
subject to outstanding Awards; and

(3) The grant or exercise price per share with respect to any outstanding Award,
as well as any other applicable terms and conditions of each outstanding Award
(including, without limitation, any performance targets or criteria with respect
thereto). In the event of any stock dividend, stock split, combination or
exchange of shares, merger, consolidation, spin-off, recapitalization or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the shares of Stock or the share
price of the Stock, the Committee shall make such proportionate adjustments, if
any, as the Committee in its discretion may deem appropriate to reflect such
change with respect to (i) the aggregate number and type of shares that may be
issued under the Plan (including, but not limited to, adjustments of the
limitations in Section 3.1); (ii) the terms and conditions of any outstanding
Awards (including, without limitation, any applicable performance targets or
criteria with respect thereto); and (iii) the grant or exercise price per share
for any outstanding Awards under the Plan.

10.2 ACCELERATION UPON A CHANGE OF CONTROL. If a Change of Control occurs and a
Participant’s Awards are not converted, assumed, or replaced by a successor,
such Awards shall become fully exercisable and all forfeiture restrictions on
such Awards shall lapse. Upon, or in anticipation of, a Change of Control, the
Committee may cause any and all Awards outstanding hereunder to terminate at a
specific time in the future and shall

 

12



--------------------------------------------------------------------------------

give each Participant the right to exercise such Awards during a period of time
as the Committee, in its sole and absolute discretion, shall determine. In the
event that the terms of any agreement between the Company or any Subsidiary or
affiliate and a Participant contains provisions that conflict with and are more
restrictive than the provisions of this Section 10.2, this Section 10.2 shall
prevail and control and the more restrictive terms of such agreement (and only
such terms) shall be of no force or effect.

10.3 OUTSTANDING AWARDS – CERTAIN MERGERS. Subject to any required action by the
stockholders of the Company, in the event that the Company shall be the
surviving corporation in any merger or consolidation (except a merger or
consolidation as a result of which the holders of shares of Stock receive
securities of another corporation), each Award outstanding on the date of such
merger or consolidation shall pertain to and apply to the securities that a
holder of the number of shares of Stock subject to such Award would have
received in such merger or consolidation.

10.4 OUTSTANDING AWARDS – OTHER CHANGES. In the event of any other change in the
capitalization of the Company or corporate change other than those specifically
referred to in this Article 10, the Committee may, in its absolute discretion,
make such adjustments in the number and class of shares subject to Awards
outstanding on the date on which such change occurs and in the per share grant
or exercise price of each Award as the Committee may consider appropriate to
prevent dilution or enlargement of rights.

10.5 NO OTHER RIGHTS. Except as expressly provided in the Plan, no Participant
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger,
or consolidation of the Company or any other corporation. Except as expressly
provided in the Plan or pursuant to action of the Committee under the Plan, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number of shares of Stock
subject to an Award or the grant or exercise price of any Award.

ARTICLE 11

ADMINISTRATION

11.1 COMMITTEE. Unless and until the Board delegates administration to the
Committee as set forth below, the Plan shall be administered by the Board, which
shall, in such event, constitute the “Committee” for the purposes of the Plan.
Any action taken by the Board in connection with the administration of the Plan
shall not be deemed approved by the Board unless such actions are approved by a
majority of the Independent Directors. The Board may delegate administration of
the Plan to the Committee, and the term “Committee” shall apply to any person or
persons to whom such authority has been delegated; provided, however, that such
Committee be comprised of a majority of or solely two or more Independent
Directors. If administration is delegated to a Committee, the Committee shall
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board, including the power to delegate to a subcommittee any of
the administrative powers the Committee is authorized to exercise (and
references in the Plan to the Board shall thereafter be to the Committee or
subcommittee), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board.

 

13



--------------------------------------------------------------------------------

The Board may abolish the Committee at any time and revest in the Board the
administration of the Plan. Any action taken by the Board in connection with the
administration of the Plan shall continue to not be deemed approved by the Board
unless such actions are approved by a majority of the Independent Directors.
Appointment of Committee members shall be effective upon acceptance of
appointment. Committee members may resign at any time by delivering written
notice to the Board. Vacancies in the Committee may only be filled by the Board.

11.2 ACTION BY THE COMMITTEE. A majority of the Committee shall constitute a
quorum. The acts of a majority of the members present at any meeting at which a
quorum is present, and acts approved in writing by a majority of the Committee
in lieu of a meeting, shall be deemed the acts of the Committee. Each member of
the Committee is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by any officer or other employee of
the Company or any Subsidiary, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan.

11.3 AUTHORITY OF COMMITTEE. Subject to any specific designation in the Plan,
the Committee has the exclusive power, authority and discretion to:

(a) Adopt procedures from time to time in the Committee’s discretion to ensure
that an Employee is eligible to participate in the Plan prior to the granting of
any Awards to such Employee under the Plan (including, without limitation, a
requirement, if any, that each such Employee certify to the Company prior to the
receipt of an Award under the Plan that he or she has not been previously
employed by the Company or a Subsidiary, or if previously employed, has had a
bona fide period of non-employment, and that the grant of Awards under the Plan
is an inducement material to his or her agreement to enter into employment with
the Company or a Subsidiary);

(b) Designate Participants to receive Awards;

(c) Determine the type or types of Awards to be granted to each Participant;

(d) Determine the number of Awards to be granted and the number of shares of
Stock to which an Award will relate;

(e) Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any reload provision, any restrictions or limitations on the
Award, any schedule for lapse of forfeiture restrictions or restrictions on the
exercisability of an Award, and accelerations or waivers thereof, any provisions
related to non-competition and recapture of gain on an Award, based in each case
on such considerations as the Committee in its sole discretion determines;

(f) Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;

 

14



--------------------------------------------------------------------------------

(g) Prescribe the form of each Award Agreement, which need not be identical for
each Participant;

(h) Decide all other matters that must be determined in connection with an
Award;

(i) Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;

(j) Interpret the terms of, and any matter arising pursuant to, the Plan or any
Award Agreement; and

(k) Make all other decisions and determinations that may be required pursuant to
the Plan or as the Committee deems necessary or advisable to administer the
Plan.

12.4 DECISIONS BINDING. The Committee’s interpretation of the Plan, any Awards
granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties.

ARTICLE 12

EFFECTIVE AND EXPIRATION DATE

12.1 EFFECTIVE DATE. The Plan is effective as of the date of its adoption by the
Board (the “Effective Date”).

12.2 EXPIRATION DATE. The Plan will expire on, and no Award may be granted
pursuant to the Plan after December 31, 2006 (the “Expiration Date”). Any Awards
that are outstanding on the Expiration Date shall remain in force according to
the terms of the Plan and the applicable Award Agreement. Each Award Agreement
shall provide that it will expire on the tenth anniversary of the date of grant
of the Award to which it relates.

ARTICLE 13

AMENDMENT, MODIFICATION, AND TERMINATION

13.1 AMENDMENT, MODIFICATION, AND TERMINATION. With the approval of the Board,
at any time and from time to time, the Committee may terminate, amend or modify
the Plan; provided, however, that to the extent necessary and desirable to
comply with any applicable law, regulation, or stock exchange rule, the Company
shall obtain stockholder approval of any Plan amendment in such a manner and to
such a degree as required.

13.2 AWARDS PREVIOUSLY GRANTED. No termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
pursuant to the Plan without the prior written consent of the Participant.

 

15



--------------------------------------------------------------------------------

ARTICLE 14

GENERAL PROVISIONS

14.1 NO RIGHTS TO AWARDS. No Participant, employee, or other person shall have
any claim to be granted any Award pursuant to the Plan, and neither the Company
nor the Committee is obligated to treat Participants, employees, and other
persons uniformly.

14.2 NO STOCKHOLDERS RIGHTS. No Award gives the Participant any of the rights of
a stockholder of the Company unless and until shares of Stock are in fact issued
to such person in connection with such Award.

14.3 WITHHOLDING. The Company or any Subsidiary shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy federal, state, local and foreign taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any taxable event concerning a Participant arising as a result
of the Plan. The Committee may in its discretion and in satisfaction of the
foregoing requirement allow a Participant to elect to have the Company withhold
shares of Stock otherwise issuable under an Award (or allow the return of shares
of Stock) having a Fair Market Value equal to the sums required to be withheld.
Notwithstanding any other provision of the Plan, the number of shares of Stock
which may be withheld with respect to the issuance, vesting, exercise or payment
of any Award (or which may be repurchased from the Participant of such Award
within six months after such shares of Stock were acquired by the Participant
from the Company) in order to satisfy the Participant’s federal, state, local
and foreign income and payroll tax liabilities with respect to the issuance,
vesting, exercise or payment of the Award shall be limited to the number of
shares which have a Fair Market Value on the date of withholding or repurchase
equal to the aggregate amount of such liabilities based on the minimum statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes that are applicable to such supplemental taxable income.

14.4 NO RIGHT TO EMPLOYMENT OR SERVICES. Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Company or
any Subsidiary to terminate any Participant’s employment at any time, nor confer
upon any Participant any right to continue in the employ of the Company or any
Subsidiary.

14.5 UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Subsidiary.

14.6 INDEMNIFICATION. To the extent allowable pursuant to applicable law, each
member of the Committee or of the Board shall be indemnified and held harmless
by the Company from any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by such member in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action or failure to act
pursuant to the Plan and against and from any and all amounts paid by him or her
in satisfaction of judgment in such action, suit, or proceeding against him or
her; provided, he or she gives the Company an opportunity, at its own expense,
to handle and defend the same before he or she undertakes to handle and defend
it on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to

 

16



--------------------------------------------------------------------------------

which such persons may be entitled pursuant to the Company’s Certificate of
Incorporation or Bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.

14.7 RELATIONSHIP TO OTHER BENEFITS. No payment pursuant to the Plan shall be
taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Subsidiary except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.

14.8 EXPENSES. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.

14.9 TITLES AND HEADINGS. The titles and headings of the Articles and Sections
in the Plan are for convenience of reference only and, in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.

14.10 FRACTIONAL SHARES. No fractional shares of Stock shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares or whether such fractional shares shall be eliminated
by rounding up or down as appropriate.

14.11 LIMITATIONS APPLICABLE TO SECTION 16 PERSONS. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, the Plan and Awards granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

14.12 GOVERNMENT AND OTHER REGULATIONS. The obligation of the Company to make
payment of awards in Stock or otherwise shall be subject to all applicable laws,
rules, and regulations, and to such approvals by government agencies as may be
required. The Company shall be under no obligation to register pursuant to the
Securities Act of 1933, as amended, any of the shares of Stock paid pursuant to
the Plan. If the shares paid pursuant to the Plan may in certain circumstances
be exempt from registration pursuant to the Securities Act of 1933, as amended,
the Company may restrict the transfer of such shares in such manner as it deems
advisable to ensure the availability of any such exemption.

14.13 GOVERNING LAW. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Delaware.

14.14 SECTION 409A OF THE CODE. In the event any provision of the Plan, or the
application thereof, is or becomes inconsistent with Section 409A of the Code
and any regulations promulgated thereunder, such provision shall be void or
unenforceable or in the sole discretion of the Committee shall be deemed amended
to comply with Section 409A and any regulations promulgated thereunder. The
other provisions of the Plan shall remain in full force and effect.

 

17



--------------------------------------------------------------------------------

ARTICLE 15

GENERAL PROVISIONS

15.1 STOCKHOLDER APPROVAL NOT REQUIRED. It is expressly intended that approval
of the Company’s stockholders not be required as a condition of the
effectiveness of the Plan, and the Plan’s provisions shall be interpreted in a
manner consistent with such intent for all purposes. Specifically, Rule 4350(i)
promulgated by the NASD generally requires stockholder approval for stock option
plans or other equity compensation arrangements adopted by companies whose
securities are listed on the Nasdaq National Market pursuant to which stock
awards or stock may be acquired by officers, directors, employees, or
consultants of such companies. NASD Rule 4350(i)(1)(A)(iv) provides an exception
to this requirement for issuances of securities to a person not previously an
employee or director of the issuer, or following a bona fide period of
non-employment, as an inducement material to the individual’s entering into
employment with the issuer; provided, such issuances are approved by either the
issuer’s compensation committee comprised of a majority of independent directors
or a majority of the issuer’s independent directors. Awards under the Plan may
only be made to Eligible Participants who have not previously been an Employee
or director of the Company or a Subsidiary, or following a bona fide period of
non-employment by the Company or a Subsidiary, as an inducement material to the
Eligible Participant’s entering into employment with the Company or a
Subsidiary. Awards under the Plan will be approved by (i) the Company’s
Compensation Committee comprised of a majority of the Company’s Independent
Directors or (ii) a majority of the Company’s Independent Directors.
Accordingly, pursuant to NASD Rule 4350(i)(1)(A)(iv), the issuance of Awards and
the shares of Common Stock issuable upon exercise or vesting of such Awards
pursuant to the Plan are not subject to the approval of the Company’s
stockholders.

 

18



--------------------------------------------------------------------------------

RENOVIS, INC.

STOCK OPTION GRANT NOTICE AND STOCK OPTION AGREEMENT

UNDER THE 2006 EMPLOYMENT COMMENCEMENT INCENTIVE PLAN

Renovis, Inc. (the “Company”), pursuant to its 2006 Employment Commencement
Incentive Plan (the “Plan”) hereby grants to the Optionee listed below
(“Optionee”), an option to purchase the number of shares of the Company’s Stock
set forth below. This Option is subject to all of the terms and conditions as
set forth herein and in the Stock Option Agreement and the Plan, each of which
are attached hereto and incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Stock Option Agreement.

Optionee:

Date of Stock Option Agreement:

Grant Date:

Vesting Commencement Date:

Exercise Price per Share:

Total Number of Shares Granted:

Total Exercise Price:

Expiration Date:

 

Type of Option:    This Option is a Non-Qualified Stock Option Vesting Schedule:
   1/4th of the Shares Granted vest on the first anniversary of the Vesting
Commencement Date, and 1/48th of the Shares Granted vest monthly thereafter over
the next three years, provided that the option holder has not had a Termination
of Service (as described in the Stock Option Agreement attached hereto) prior to
each vesting date.

By his or her signature and the Company’s signature below, Optionee agrees to be
bound by the terms and conditions of the Plan and the Stock Option Agreement
attached hereto. Optionee has reviewed the Stock Option Agreement and the Plan
in their entirety, has had an opportunity to obtain the advice of counsel prior
to executing this Option and fully understands all provisions of the Grant
Notice, the Stock Option Agreement and the Plan. Optionee agrees that Optionee
has not been previously employed in any capacity by the Company or a Subsidiary,
or if previously employed, has had a bona-fide period of non-employment, and
that the grant of this Option is an inducement material to Optionee’s agreement
to enter into employment with the Company or Subsidiary. Optionee hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the administrator of the Plan upon any questions arising under the Plan or this
Option. Optionee further agrees to notify the Company upon any change in the
residence address indicated below.

 

RENOVIS, INC.

    OPTIONEE:

By:

 

 

    By:  

 

Print Name:

  John C. Doyle     Print Name:  

Title

  S.V.P. Finance/Operations & CFO      

Address:

 

Renovis, Inc.

Two Corporate Drive

South San Francisco, CA 94080

    Address:  

 

GRANT NOTICE PAGE 1



--------------------------------------------------------------------------------

RENOVIS, INC.

2006 EMPLOYMENT COMMENCEMENT INCENTIVE PLAN

STOCK OPTION AGREEMENT

Pursuant to the Stock Option Grant Notice (“Grant Notice”) to which this Stock
Option Agreement (this “Agreement”) is attached, Renovis, Inc. (the “Company”)
has granted to the Optionee an option under the Company’s 2006 Employment
Commencement Incentive Plan (the “Plan”) to purchase the number of shares of
Stock indicated in the Grant Notice at the exercise price indicated in the Grant
Notice. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Agreement.

ARTICLE I

DEFINITIONS; INCORPORATION OF TERMS

1.1 General. Wherever the following terms are used in this Agreement they shall
have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan.

1.2 Incorporation of Terms of Plan. The Option is subject to the terms and
conditions of the Plan which are incorporated herein by reference.

ARTICLE II

GRANT OF OPTION

2.1 Grant of Option. In consideration of the Optionee’s agreement to commence
and remain in the employ of the Company or its Subsidiaries and for other good
and valuable consideration, effective as of the Grant Date set forth in the
Grant Notice (the “Grant Date”), the Company irrevocably grants to the Optionee
the Option to purchase any part or all of an aggregate of the number of shares
of Stock set forth in the Grant Notice, upon the terms and conditions set forth
in this Agreement. The Option shall be a Non-Qualified Stock Option.

2.2 Purchase Price. The purchase price per share of the shares of Stock subject
to the Option shall be as set forth in the Grant Notice, without commission or
other charge; provided, however, that the exercise price shall not be less than
the Fair Market Value of a share of Stock, unless otherwise permitted by
applicable law.

2.3 Consideration to the Company. In consideration of the granting of the Option
by the Company, the Optionee agrees to render faithful and efficient services to
the Company or any Subsidiary, with such duties and responsibilities as the
Company shall from time to time prescribe. Nothing in the Plan or this Agreement
shall confer upon the Optionee any right to continue in the employ of the
Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are hereby expressly reserved,
to discharge the Optionee at any time for any reason whatsoever, with or without
cause.

 

STOCK OPTION AGREEMENT PAGE 1



--------------------------------------------------------------------------------

ARTICLE III

PERIOD OF EXERCISABILITY

3.1 Commencement of Exercisability.

(a) Subject to Sections 3.3 and 5.10, the Option shall become exercisable in
such amounts and at such times as are set forth in the Grant Notice.

(b) No portion of the Option which has not become exercisable at Termination of
Service (as defined in Section 3.3 below) shall thereafter become exercisable,
except as may be otherwise provided by the Committee or as set forth in a
written agreement between the Company and the Optionee.

3.2 Duration of Exercisability. The installments provided for in Section 3.1(a)
are cumulative. Each such installment which becomes exercisable pursuant to
Section 3.1 shall remain exercisable until it becomes unexercisable under
Section 3.3.

3.3 Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

(a) The expiration of ten years from the Grant Date; or

(b) The expiration of three months following the date of the Optionee’s
Termination of Service, unless such Termination of Service occurs by reason of
the Optionee’s death or Disability or as set forth in a written agreement with
the Company; or

(c) The expiration of twelve months following the date of the Optionee’s
Termination of Service by reason of the Optionee’s Disability; or

(d) The expiration of eighteen months following the date of the Optionee’s
Termination of Service by reason of the Optionee’s death.

(e) For purposes of this Agreement, “Termination of Service” means the time when
the employment relationship between the Optionee and the Company or any
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, a termination by resignation, discharge, death or
Disability; but excluding (a) a termination where there is a simultaneous
reemployment or continuing employment of the Optionee by the Company or any
Subsidiary or a parent corporation thereof (within the meaning of Section 422 of
the Code), (b) at the discretion of the Committee, a termination which results
in a temporary severance of the employee-employer relationship, and (c) at the
discretion of the Committee, a termination which is followed by the simultaneous
establishment of a consulting relationship by the Company or a Subsidiary with
the former Employee. The Committee, in its absolute discretion, shall determine
the effect of all matters and questions relating to Termination of Service for
the purposes of this Agreement, and all questions of whether particular leaves
of absence for Optionees constitute Terminations of Service. Notwithstanding any
other provision of the Plan or this Agreement, the Company or any Subsidiary has
an absolute and unrestricted right to terminate the Optionee’s employment and/or
consultancy at any time for any reason whatsoever, with or without cause.

 

STOCK OPTION AGREEMENT PAGE 2



--------------------------------------------------------------------------------

ARTICLE IV

EXERCISE OF OPTION

4.1 Person Eligible to Exercise. Except as provided in Sections 5.2(b) and
5.2(c), during the lifetime of the Optionee, only the Optionee may exercise the
Option or any portion thereof. After the death of the Optionee, any exercisable
portion of the Option may, prior to the time when the Option becomes
unexercisable under Section 3.3, be exercised by the Optionee’s beneficiary
designated in accordance with Section 9.4 of the Plan. If no beneficiary has
been designated or survives the Optionee, the Option may be exercised by the
person entitled to such exercise pursuant to the Optionee’s will or the laws of
descent and distribution.

4.2 Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3.

4.3 Manner of Exercise. The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of the Company or the Secretary’s
office of all of the following prior to the time when the Option or such portion
thereof becomes unexercisable under Section 3.3:

(a) An Exercise Notice in writing signed by the Optionee or the other person
then entitled to exercise the Option or portion thereof, stating that the Option
or portion thereof is thereby exercised, such notice complying with all
applicable rules established by the Committee. Such notice shall be
substantially in the form attached as Exhibit A hereto (or such other form as is
prescribed by the Committee); and

(b)    (i) Full payment (in cash or by check) for the shares with respect to
which the Option or portion thereof is exercised, to the extent permitted under
applicable laws; or

(ii) To the extent permitted under applicable laws, through the delivery of a
notice that the Optionee has placed a market sell order with a broker with
respect to shares of Stock then issuable upon exercise of the Option, and that
the broker has been directed to pay a sufficient portion of the net proceeds of
the sale to the Company in satisfaction of the Option exercise price, provided,
that payment of such proceeds is made to the Company upon settlement of such
sale; or

(iii) With the consent of the Committee, any combination of the consideration
provided in the foregoing subparagraphs (i) and (ii); and

(c) A bona fide written representation and agreement, in such form as is
prescribed by the Committee, signed by the Optionee or other person then
entitled to exercise such Option or portion thereof, stating that the shares of
Stock are being acquired for the Optionee’s own account, for investment and
without any present intention of distributing or reselling said shares or any of
them except as may be permitted under the Securities Act of 1933, as amended
(the “Securities Act”), and then applicable rules and regulations thereunder,
and that the Optionee or other person then entitled to exercise such Option or
portion thereof will indemnify the Company against and hold it free and harmless
from any loss, damage, expense or liability resulting to the Company if any sale
or distribution of the shares by such person is contrary to the representation
and agreement referred to above. The Committee may, in its absolute discretion,
take whatever additional actions it deems appropriate to ensure the observance
and performance of such representation and agreement and to effect compliance
with the Securities Act and

 

STOCK OPTION AGREEMENT PAGE 3



--------------------------------------------------------------------------------

any other federal or state securities laws or regulations. Without limiting the
generality of the foregoing, the Committee may require an opinion of counsel
acceptable to it to the effect that any subsequent transfer of shares acquired
on an Option exercise does not violate the Securities Act, and may issue
stop-transfer orders covering such shares. Share certificates evidencing Stock
issued on exercise of the Option shall bear an appropriate legend referring to
the provisions of this subsection (c) and the agreements herein. The written
representation and agreement referred to in the first sentence of this
subsection (c) shall, however, not be required if the shares to be issued
pursuant to such exercise have been registered under the Securities Act, and
such registration is then effective in respect of such shares; and

(d) Full payment to the Company (or other employer corporation) of all amounts
which, under federal, state, local or foreign tax law, it is required to
withhold upon exercise of the Option. With the consent of the Committee, shares
of Stock issuable to the Optionee upon exercise of the Option, having a Fair
Market Value at the date of Option exercise equal to the statutory minimum sums
required to be withheld, may be used to make all or part of such payment; and

(e) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the Option.

4.4 Conditions to Issuance of Stock Certificates. The shares of Stock
deliverable upon the exercise of the Option, or any portion thereof, shall be
fully paid and nonassessable. The Company shall not be required to issue or
deliver any certificate or certificates for shares of Stock purchased upon the
exercise of the Option or portion thereof prior to fulfillment of all of the
following conditions:

(a) The admission of such shares to listing on all stock exchanges on which such
Stock is then listed; and

(b) The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Committee shall, in its absolute discretion, deem necessary or advisable; and

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and

(d) The receipt by the Company of full payment for such shares, including
payment of all amounts which, under federal, state or local tax law, the Company
(or other employer corporation) is required to withhold upon exercise of the
Option; and

(e) The lapse of such reasonable period of time following the exercise of the
Option as the Committee may from time to time establish for reasons of
administrative convenience.

4.5 Rights as Stockholder. The holder of the Option shall not be, nor have any
of the rights or privileges of, a stockholder of the Company in respect of any
shares purchasable upon the exercise of any part of the Option unless and until
certificates representing such shares shall have been issued by the Company to
such holder.

 

STOCK OPTION AGREEMENT PAGE 4



--------------------------------------------------------------------------------

ARTICLE V

OTHER PROVISIONS

5.1 Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret, amend
or revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Optionee, the Company and all other interested persons. No member of
the Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan, this Agreement or
the Option. In its absolute discretion, the Board may at any time and from time
to time exercise any and all rights and duties of the Committee under the Plan
and this Agreement; provided, however, any action taken by the Board in
connection with the administration of the Plan shall not be deemed approved by
the Board unless such actions are approved by a majority of the Independent
Directors.

5.2 Option Not Transferable.

(a) Subject to Section 5.2(b), the Option may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution unless and until the Option has been exercised, or the shares
underlying such Option have been issued, and all restrictions applicable to such
shares have lapsed. Neither the Option nor any interest or right therein shall
be liable for the debts, contracts or engagements of the Optionee or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

(b) Notwithstanding any other provision in this Agreement, with the consent of
the Committee, the Option may be transferred to, exercised by and paid to
certain persons or entities related to the Optionee, including but not limited
to members of the Optionee’s family, charitable institutes or trusts or other
entities whose beneficiaries or beneficial owners are members of the Optionee’s
family or to such other persons or entities as may be expressly approved by the
Committee (each a “Permitted Transferee”), pursuant to such conditions and
procedures as the Committee may require.

(c) Unless transferred to a Permitted Transferee in accordance with
Section 5.2(b), during the lifetime of the Optionee, only the Optionee may
exercise the Option or any portion thereof. Subject to such conditions and
procedures as the Committee may require, a Permitted Transferee may exercise the
Option or any portion thereof during the Optionee’s lifetime. After the death of
the Optionee, any exercisable portion of the Option may, prior to the time when
the Option becomes unexercisable under Section 3.3, be exercised by the
Optionee’s beneficiary designated in accordance with Section 9.4 of the Plan. If
no beneficiary has been designated or survives the Optionee, the Option may be
exercised by the person entitled to such exercise pursuant to the Optionee’s
will or the laws of descent and distribution.

 

STOCK OPTION AGREEMENT PAGE 5



--------------------------------------------------------------------------------

5.3 Restrictive Legends and Stop-Transfer Orders.

(a) The share certificate or certificates evidencing the shares of Stock
purchased hereunder shall be endorsed with any legends that may be required by
state or federal securities laws.

(b) The Optionee agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

(c) The Company shall not be required: (i) to transfer on its books any shares
of Stock that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement, or (ii) to treat as owner of such shares of Stock
or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such shares shall have been so transferred.

5.4 Shares to Be Reserved. The Company shall at all times during the term of the
Option reserve and keep available such number of shares of Stock as will be
sufficient to satisfy the requirements of this Agreement.

5.5 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary, and any
notice to be given to the Optionee shall be addressed to the Optionee at the
address given beneath the Optionee’s signature on the Grant Notice. By a notice
given pursuant to this Section 5.5, either party may hereafter designate a
different address for notices to be given to that party. Any notice which is
required to be given to the Optionee shall, if the Optionee is then deceased, be
given to the Optionee’s designated beneficiary if any, or the person otherwise
entitled to exercise his or her Option pursuant to Section 4.1 by written notice
under this Section 5.5. Any notice shall be deemed duly given when sent via
email or enclosed in a properly sealed envelope or wrapper addressed as
aforesaid and deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.

5.6 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

5.7 Stockholder Approval Not Required. The Plan will not be submitted for
approval by the Company’s stockholders. As more particularly described in
Section 15.1 of the Plan, pursuant to NASD Rule 4350(i)(1)(A)(iv), the issuance
of this Option and the shares of Common Stock issuable upon exercise or vesting
of such Option pursuant to the Plan are not subject to the approval of the
Company’s stockholders.

5.8 Construction. This Agreement shall be administered, interpreted and enforced
under the laws of the State of Delaware without regard to conflicts of laws
thereof.

5.9 Conformity to Applicable Laws. The Optionee acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. The Optionee also acknowledges that the Plan is
intended to conform with the requirements of rules promulgated by the NASD and,
without limiting the foregoing, in particular NASD Rule 4350(i)(1)(A)(iv).
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Option is granted and may be exercised, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

 

STOCK OPTION AGREEMENT PAGE 6



--------------------------------------------------------------------------------

5.10 Amendments. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by the Optionee or such other person
as may be permitted to exercise the Option pursuant to Section 4.1 and by a duly
authorized representative of the Company.

5.11 Section 409A. Notwithstanding any other provision of the Plan, this
Agreement or the Grant Notice, the Plan, this Agreement and the Grant Notice
shall be interpreted in accordance with, and incorporate the terms and
conditions required by, Section 409A of the U.S. Internal Revenue Code of 1986,
as amended (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). The Committee may, in its discretion, adopt such amendments to the Plan,
this Agreement or the Grant Notice or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Committee determines are necessary or appropriate to
comply with the requirements of Section 409A.

 

STOCK OPTION AGREEMENT PAGE 7



--------------------------------------------------------------------------------

EXHIBIT A

TO GRANT NOTICE AND STOCK OPTION AGREEMENT

FORM OF EXERCISE NOTICE

Effective as of today,             ,         , the undersigned (“Optionee”) of
this Exercise Notice (the “Agreement”) hereby elects to exercise Optionee’s
option to purchase                      shares of common stock (the “Shares”) of
Renovis, Inc. (the “Company”) under and pursuant to the Renovis, Inc. 2006
Employment Commencement Incentive Plan (the “Plan”) and the Grant Notice and
Stock Option Agreement dated             ,          (the “Option Agreement”).
Capitalized terms used herein without definition shall have the meanings given
in the Option Agreement.

 

Grant Date:   ____________________ Number of Shares as to which Option is
Exercised:   ____________________ Exercise Price per Share:  
$                     Total Exercise Price:   $                     Certificate
to be issued in name of:   ____________________ Cash Payment delivered herewith:
  $                     (Representing the full Exercise Price for the Shares, as
well as any applicable withholding tax)

Type of Option: This Option is a Non-Qualified Stock Option.

1. Representations of Optionee. Optionee acknowledges that Optionee has
received, read and understood the Plan and the Option Agreement. Optionee agrees
to abide by and be bound by their terms and conditions.

2. Rights as Stockholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to
Shares subject to the Option, notwithstanding the exercise of the Option. The
Company shall issue (or cause to be issued) such stock certificate promptly
after the Option is exercised. No adjustment will be made for a dividend or
other right for which the record date is prior to the date the stock certificate
is issued, except as provided in Article 10 of the Plan.

3. Tax Consultation. Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee’s purchase or disposition of the Shares.
Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.

4. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Optionee and his or her heirs, executors, administrators, successors and
assigns.

 

EXERCISE NOTICE PAGE 1



--------------------------------------------------------------------------------

5. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Optionee or by the Company forthwith to the Committee,
which shall review such dispute at its next regular meeting. The resolution of
such a dispute by the Committee shall be final and binding on the Company and on
Optionee.

6. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware excluding that
body of law pertaining to conflicts of law. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.

7. Notices. Any notice required or permitted hereunder shall be given in
accordance with the provisions set forth in Section 5.5 of the Option Agreement.

8. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.

9. Entire Agreement. The Plan and Option Agreement are incorporated herein by
reference. This Agreement, the Plan and the Option Agreement constitute the
entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and Optionee with respect to the
subject matter hereof.

 

ACCEPTED BY:

    SUBMITTED BY:

RENOVIS, INC.

    OPTIONEE

By:

 

 

   

 

Name:

 

 

    Optionee

Its:

 

 

          Address:            

 

     

 

     

 

 

EXERCISE NOTICE PAGE 2